946 F.2d 1566
292 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Alison PALMER, et al.v.James A. BAKER, III, Rita F. Taubenfeld, Appellant.
Nos. 90-5283, 90-5295.
United States Court of Appeals, District of Columbia Circuit.
June 7, 1991.Rehearing Denied Sept. 18, 1991.

Before WALD, STEPHEN F. WILLIAMS and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of plaintiff/appellees' motion to dismiss or, in the alternative for summary affirmance, the response thereto and the replies;  the motion to substitute response and the response thereto;  the motions to file out of time motions to dismiss as to appellees Palmer and Cooper and the responses thereto;  and the motions to dismiss as to appellees Palmer and Cooper and the responses thereto, it is


2
ORDERED that the motion to substitute response be denied.   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted.   Appellant has not satisfied her burden of making a "clear showing" that the district court abused its discretion in approving the consent decree.   See Moore v. National Ass'n of Securities Dealers, Inc., 762 F.2d 1093, 1106 (D.C.Cir.1985).   Under the standard articulated in Moore, the district court's approval of the decree is entitled to substantial deference.   Id.  Furthermore, in view of the measure of relief secured under the compromise, the absence of a showing of unfairness in the bargaining process, and appellant's failure to demonstrate that the decree is unreasonable when compared with the likely rewards of litigation,  Weinberger v. Kendrick, 698 F.2d 61, 74 (2d Cir.), cert. denied, 464 U.S. 818 (1982).,  the district court did not abuse its discretion by approving the decree as fair, adequate and reasonable.   It is


4
FURTHER ORDERED that the remaining motions be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.